IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


VAMSIDHAR VURIMINDI,                        : No. 156 EM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
HONORABLE JUDGE DIANA ANHALT                :
AND HONORABLE SHELIA WOODS-                 :
SKIPPER AND COURT OF COMMON                 :
PLEAS, PHILADELPHIA,                        :
                                            :
                     Respondents            :


                                       ORDER



PER CURIAM

       AND NOW, this 5th day of February, 2016, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are GRANTED. The Court of

Common Pleas of Philadelphia County is DIRECTED to adjudicate Petitioner’s PCRA

petition within 90 days.

       The Prothonotary is DIRECTED to strike the names of the jurists from the caption

and serve this order on the President Judge of the Court of Common Pleas of

Philadelphia County.

       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.